Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the target surface and the support members are formed from a contiguous rectangular sheet of metal” and “a second set of markings on an outward facing surface that differ from the first set of markings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 10, 11, 18, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 5, according to applicant’s disclosure (e.g. Fig. 7 also [0046]) the padding material (334) surrounds the magnetic member 320.  Thus, the examiner is unclear what is that applicant sought to claim. 
	With respect to claim 9, to what “a contiguous rectangular sheet of metal” applicant referred to? no such structure was shown within the original disclosure.
	With respect to claim 10, the claim recites “a first set of markings on the target surface; the first set of markings defining a plurality of target zones” and also “includes a second set of markings on an outward facing surface that differ from the first set of markings”.  It is unclear to what “first set of marking” and “second set of markings” different than the first the claim referred to. It is unclear how in the same target surface there are such different set of markings.  Also, to what “set” of markings the claim referred to? According to the disclosure they are mere numbers upon the target surface. Same issues with regard to claims 11, 18 and 20 (which each recites similar limitations.
	With respect to claim 19, the same issues as discussed above with respect to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as obvious over Millar US 3,147,976 (“Millar”) in view of Gallagher US 10,065,095 (“Gallagher”).
	As per claim 1, A game system (gameboard 10 and projectile 31)(Figs. 1-5; 1:9-3:2), comprising: a platform, the platform including a panel having an inclined target surface, and the platform including one or more magnetic attractive material (target 10 with magnetic means 22-24-26 forming platform, face 30 as a ferrous surface)(Figs. 1, 2 and 5; 1:67-2:28); 
	at least one projectile, the at least one projectile having a head member (projectile 31 including bag 32 (i.e. a head) and a trailing shaft 35 (i.e. a tail))(Figs. 3-5; 2:29-43); 
	wherein the head member includes a ferrous materials component and a shock absorbing member configured and arranged to prevent the magnetic component from directly contacting the target surface when head member contacts the target surface (head 32 includes ferrous materials material 33 and a shock absorbing members, fabric, bag 32 with space 34 which together serves as a shock absorbing material); 	
	and wherein the magnetic component is magnetically attracted to the one or more ferrous materials of the target surface (Fig. 5 and 2:50-66).
	Millar is not specific regarding platform including one or more ferrous materials and the head member includes a magnetic component.
	Millar is not specific regarding the projectile includes a respective tail member.
	With respect to the platform including one or more ferrous materials and head member includes a magnetic component, Gallagher discloses a toss game (Figs. 11-15; 11:64-13:37) having a platform including one or more ferrous materials (magnetism surface 340)(Figs. 11, 13-15 and 12:62-13:7) and the head member includes a magnetic component (end 290)(Fig. 12; 12:27-44).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s platform including one or more ferrous materials and the head member includes a magnetic component as taught by Gallagher for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way to obtain the predictable results of forming a game system utilizing magnetic means in the form of platform including one or more ferrous materials to receive a projectile having a magnetic component to magnetically adhere thereto as the projectile thrown at the platform during play.   
	Also, one of ordinary skill in the art would have concluded that modifying Millar’s platform including one or more ferrous materials and the head member includes a magnetic component would have been nothing more than a simple reversal of parts
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a
clock fixed to the stationary steering wheel column of an automobile while the gear for
winding the clock moves with steering wheel; mere reversal of such movement, so the
clock moves with wheel, was held to be an obvious expedient.).  
	Within Millar the platform including one or more a magnetic component and the projectile includes ferrous materials, and “reverse” them (i.e. forming platform including one or more ferrous materials and the head member includes a magnetic component) would have result in the same game, wherein throwing the projectile at the platform will magnetically adhere to the platform.    
	With respect to the projectile having and respective tail, Gallagher discloses dart 300 with fins 310, i.e. a respective tail (Figs. 11, 12 and 14; 12:27-13:7).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s projectile with a respective tail as taught by Gallagher for the reason that a skilled artisan would have been motivated by Gallagher’s suggestions to use trail, fins for aid in aerodynamic (12:37-44).
	As per claim 2, Millar discloses wherein: the at least one projectile includes a shaft, the head member is connected to the shaft (projectile 30, having a shaft 35 and head 32 connected thereto)(Figs. 3-5; 2:29-42).  Gallagher discloses a projectile (dart 300) with magnetic head (end 290) and respective tail (fins 310), both connected to shaft 550 (Figs. 11, 12 and 14; 12:27-13:7). The modified Millar by the teachings of Gallagher would have had a projectile with a shaft, head and tail, each connected at a respective end of the shaft, as claimed.
	As per claim 3, with respect to wherein: the shock absorbing member is operably connected to the magnetic component and is configured and arranged to prevent the magnetic component from directly contacting the target surface when the head member makes contact with the target surface; and wherein the shock absorbing member is configured and arranged to reduce an impact from the head member contacting with the target surface, note Millar’s Figs. 3 and 4  and 2:29-42 as the structure of the head (to include the shock absorbing fabric and space) note Fig. 5 and 2:43-66 as the function of the projectile as makes contact with the target surface and the shock absorbing manner of the head).
	As per claim 4, Millar discloses wherein the magnetic component is encased by the shock absorbing member (Figs. 3-5; 2:29-42). 
	As per claim 9, Millar discloses wherein the platform further includes one or more support members configured and arranged to hold the panel in an inclined position (gameboard 10 an inclined position supported by legs 11 brace 13 and frame (walls 16-17-18-19) to support panel 30)(Fig. 1; 1:68-2:3); and wherein the target surface is formed from a contiguous rectangular sheet of material (Fig. 1)
	Millar is not specific regarding and wherein the support members are formed from a contiguous rectangular sheet of metal as well as the target surface made from sheet of metal.
	However, Gallagher discloses wherein the support members are formed from a contiguous rectangular sheet of material (Figs. 6, 8, and 9; 9:36-47 regarding rectangular base assembly 760 and/or post 110); Gallagher also suggests that the target surface and support members made from sheet of metal (1:46-50 and 7:4-9).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s wherein the support members are formed from a contiguous rectangular sheet of metal as well as the target surface made from sheet of metal as taught by Gallagher for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target structure formed by any known shape and uses metal as a readily available and rigid material that is a suitable material to form the target structure.    
	As per claim 12, Millar discloses wherein the further comprising, a set of markings on the target surface, the set of markings defining a plurality of target zones including a larger zone having a lower point value and a smaller zone having a higher point value (Fig. 1 and 2:43-66).
	As per claim 14, Millar discloses wherein the platform further includes one or more support members configured and arranged to hold the panel in an inclined position (Fig. 1); wherein the support members of the platform are adjustable to adjust the incline of the target surface of the platform (the platform is configure to be adjusted by the legs 11 and the pivot means 12 as well as brace 13)(Figs. 1 and 2; 1:68-72).
	As per claim 15, Millar discloses wherein: the platform further includes one or more support members configured and arranged to hold the panel in an inclined position (Fig. 1); the support members hold the panel in an incline position in a set-up arrangement (Fig. 1); the support members and the panel are collapsible into a compact arrangement; and the compact arrangement is smaller than the set-up arrangement (the target device is configure to be collapsed (as the legs are pivoted with respect to pivot means 12; in the collapsed arrangement the target is in a small arrangement as the legs are collapsed onto the frame)(Figs. 1 and 2 and 1:68-72).
	As per claim 16, Millar discloses a game system gameboard 10 and projectile 31)(Figs. 1-5; 1:9-3:2), comprising: 
	a platform, the platform including a panel having an inclined target surface, and the platform including one or more magnetic attractive materials (target 10 with magnetic means 22-24-26 forming platform, face 30 as a ferrous surface)(Figs. 1, 2 and 5; 1:67-2:28); 
	at least one projectile (projectile 31 including bag 32 (i.e. a head)(Figs. 3-5; 2:29-43), the at least one projectile having a head member; wherein the head member includes a magnetic attractive component and a shock absorbing member configured and arranged to prevent the magnetic attractive component from directly contacting the target surface when head member contacts the target surface (head 32 includes ferrous materials material 33 and a shock absorbing members, fabric, bag 32 with space 34 which together serves as a shock absorbing material); 	
	and wherein the magnetic attractive component is magnetically attracted to the one or more magnetic attractive materials of the target surface; the shock absorbing member is operably connected to the magnetic attractive component and is configured and arranged to prevent the magnetic attractive component from directly contacting the target surface when the head member makes contact with the target surface; and wherein the shock absorbing member is configured and arranged to reduce an impact from the head member contacting with the target surface (Millar’s Figs. 3 and 4  and 2:29-42 as the structure of the head (to include the shock absorbing fabric and space) note Fig. 5 and 2:43-66 as the function of the projectile as makes contact with the target surface and the shock absorbing manner of the head).
	Millar is not specific regarding the projectile includes a respective tail member.
	However, Gallagher discloses dart 300 with fins 310, i.e. a respective tail (Figs. 11, 12 and 14; 12:27-13:7).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s projectile with a respective tail as taught by Gallagher for the reason that a skilled artisan would have been motivated by Gallagher’s suggestions to use trail, fins for aid in aerodynamic (12:37-44).
	As per claim 19, Millar discloses wherein the platform further includes one or more support members configured and arranged to hold the panel in an inclined position (gameboard 10 an inclined position supported by legs 11 brace 13 and frame (walls 16-17-18-19) to support panel 30)(Fig. 1; 1:68-2:3); and wherein the target surface is formed from a contiguous rectangular sheet of material (Fig. 1)
	Millar is not specific regarding and wherein the support members are formed from a contiguous rectangular sheet of metal as well as the target surface made from sheet of metal.
	However, Gallagher discloses wherein the support members are formed from a contiguous rectangular sheet of material (Figs. 6, 8, and 9; 9:36-47 regarding rectangular base assembly 760 and/or post 110); Gallagher also suggests that the target surface and support members made from sheet of metal (1:46-50 and 7:4-9).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s wherein the support members are formed from a contiguous rectangular sheet of metal as well as the target surface made from sheet of metal as taught by Gallagher for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target structure formed by any known shape and uses metal as a readily available and rigid material that is a suitable material to form the target structure.    
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar and Gallagher as applied to claim 1 above, and further in view of Hess et al US 3,026,110 (“Hess”).
	As per claim 5, with respect to regarding wherein the shock absorbing member includes padding surrounded by flexible material, as discussed above the examiner is not so clear what is applicant sough to claim.  To the best of his understating the examiner construed such limitations as flexible, shock absorbing material includes padding within (which surrounds magnet member; similar to applicant’s Fig. 7).
	Millar is not specific regarding wherein the shock absorbing member includes padding surrounded by flexible material.  
	However, in a similar field of game systems, Hess discloses wherein a shock absorbing member includes padding surrounded by flexible material (flexible, shock absorbing fabric 15 including padding, cotton-soft wedding material 17’ that surround magnet 18)(Figs. 2 and 3; 2:8-28).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s wherein the shock absorbing member includes padding surrounded by flexible material as taught by Hess for the reason that a skilled artisan would have been motivated by Hess’ suggestion to form such projectile with padding means for cushion and softness to avoid injuries (1:24-34). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar and Gallagher as applied to claim 1 above, and further in view of Ruczynski et al US 2,683,037 (“Ruczynski”).
	As per claim 6, Millar- Gallagher is not specific regarding wherein the shock absorbing member is rubber and is shaped to hold the magnetic component.
	However, in a similar field of game systems, Ruczynski discloses a shock absorbing member is rubber and is shaped to hold the magnetic component (rubber flexible mounting member (note 1:48-2:15 regarding the use of rubber) for holding magnet (magnet piece 12  with poles 18-19)(Figs. 2 and 4; 2:49-3:23).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar- Gallagher’s shock absorbing member is rubber and is shaped to hold the magnetic component as taught by Ruczynski for the reason that a skilled artisan would have been motivated by Ruczynski’s to utilized a rubber material with the magnetic means while forming a projectile as the rubber exhibit an great flexibility that enhance the use of the projectile (1:35-2:15).   
Claim(s) 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar and Gallagher as applied to claims 1 and 16 above, and further in view of Rizzo US 3,596,910 (“Rizzo”).
	As per claim 7, Millar discloses wherein: the at least one projectile includes a shaft extending a length between a first end and a second end (shaft 35 of projectile 31)(Fig.3); the first end of the shaft is connected to the head member (to head 32)(Figs. 3-5; 2:29-42); Gallagher discloses a projectile (dart 300) with magnetic head (end 290) and respective tail (fins 310), both connected to shaft 550 (Figs. 11, 12 and 14; 12:27-13:7). The modified Millar by the teachings of Gallagher would have had a projectile with a shaft, head and tail, each connected at a respective end of the shaft 
	Millar-Gallagher is not specific regarding the tail member includes a slide; the shaft passes through the slide; and the slide is configured and arranged with the shaft to permit the tail member to slide up and down the shaft.
	However, in the field of utilizing projectiles, Rizzo discloses a tail member includes a slide; a shaft passes through the slide; and the slide is configured and arranged with the shaft to permit the tail member to slide up and down the shaft (dart 10 having shaft 20 whereas vane assembly 30 sleeve 32 (i.e. a tail) to slide up-down upon the shaft (Figs. 1 and 3; 2:13-42).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar-Gallagher’s device with the tail member includes a slide; the shaft passes through the slide; and the slide is configured and arranged with the shaft to permit the tail member to slide up and down the shaft as taught by Rizzo  for the reason that a skilled artisan would have been motivated by Rizzo’s suggestions to includes a movable vane/tail for any desire flight purposes as well as maintenance, replacement and alike (2:28-36). 
 	As per claim 8, with respect to wherein: the at least one projectile includes a shaft extending a length between a first end and a second end; the first end of the shaft is connected to the head member, note Millar’s Figs. 3-5 as well as 2:92-42 regarding the construction of the projectile 31 to include shaft 35, with ends, and a head 32 connected thereto; Gallagher discloses a projectile (dart 300) with magnetic head (end 290) and respective tail (fins 310), both connected to shaft 550 (Figs. 11, 12 and 14; 12:27-13:7). The modified Millar by the teachings of Gallagher would have had a projectile with a shaft, head and tail, each connected at a respective end of the shaft
	Millar-Gallagher is not specific regarding the tail member is configured and arranged to be repositioned along the length of the shaft.
	However, Rizzo discloses a tail member is configured and arranged to be repositioned along a length of a shaft (dart 10 having shaft 20 whereas vane assembly 30 sleeve 32 (i.e. a tail) to slide up-down upon the shaft (Figs. 1 and 3; 2:13-42).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar-Gallagher’s projectile with the tail member is configured and arranged to be repositioned along the length of the shaft as taught by Rizzo  for the reason that a skilled artisan would have been motivated by Rizzo’s suggestions to includes a movable vane/tail for any desire flight purposes as well as maintenance, replacement and alike (2:28-36). 
	As per claim 17, Millar discloses wherein: the at least one projectile includes a shaft extending a length between a first end and a second end (shaft 35 of projectile 31)(Fig.3); the first end of the shaft is connected to the head member (to head 32)(Figs. 3-5; 2:29-42). Gallagher discloses a projectile (dart 300) with magnetic head (end 290) and respective tail (fins 310), both connected to shaft 550 (Figs. 11, 12 and 14; 12:27-13:7). The modified Millar by the teachings of Gallagher would have had a projectile with a shaft, head and tail, each connected at a respective end of the shaft
	Millar-Gallagher is not specific regarding the tail member is configured and arranged to be repositioned along the length of the shaft and secured in a desired position by a lock member.
	However, Rizzo discloses a tail member is configured and arranged to be repositioned along a length of the shaft and secured in a desired position by a lock member (dart 10 having shaft 20 whereas vane assembly 30 sleeve 32 (i.e. a tail) to slide up-down upon the shaft; and to be lock as a desire location via locking collars 36 (Figs. 1 and 3; 2:13-46).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar-Gallagher’s projectile with the tail member is configured and arranged to be repositioned along the length of the shaft and secured in a desired position by a lock member as taught by Rizzo  for the reason that a skilled artisan would have been motivated by Rizzo’s suggestions to includes a movable vane/tail for any desire flight purposes as well as maintenance, replacement and alike (2:28-36). 
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar and Gallagher as applied to claims 1 and 16 above, and further in view of Leckenby GB2224665 (“Leckenby”) and Davey US 6,116,605 (“Davey”).
	As per claim 10, Millar discloses further comprising: a first set of markings on the target surface; the first set of markings defining a plurality of target zones (Fig. 1 and 2:43-66). 
	Millar is not specific regarding a magnetic sheet configured and arranged to overlay and magnetically hold to the target surface; wherein the magnetic sheet includes a second set of markings on an outward facing surface that differ from the first set of markings.
	However, Leckenby discloses a sheet configured and arranged to overlay and hold to the target surface; wherein the sheet includes a second set of markings on an outward facing surface that differ from the first set of markings (in Figs. 1 and 4-8, Leckenby teaches the use of different target sheet that having different set of markings; Fig. 1 including a bullseye-ring type target; as Figs. 4-8 each having different set of indicia; note also page 5, 4th par-page 7, 3rd par.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s device to include a sheet configured and arranged to overlay and hold to the target surface; wherein the sheet includes a second set of markings on an outward facing surface that differ from the first set of markings as taught by Leckenby for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results of forming a target system having multiple games thus enhance the use of the system by developing skills and adding excitement in playing multiple games.
	In regard to the sheet is magnetic to allow a magnetically connection thereto the target surface, the use of magnetic sheet to magnetically connect to a surface is well known in the art as taught by Davey (target sheet 14  with magnets panels 15-16 to magnetically connect to surface 1) (Figs. 1A and 6; 2:22-47).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar- Leckenby’s sheet whereas the sheet is magnetic to allow a magnetically connection thereto the target surface as taught by Davey for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (Leckenby’s connection means between the sheet and the target )for another (Davey’s magnetic connection) to obtain the predictable results forming a sheet configure to be attach to the target surface via any known mechanical connection, such as magnetic means, thus providing a firm connection thereof yet allow easy disconnection therefrom as desire (e.g. for replacing the sheet for a different sheet to play a different game).
	As per claim 18, Millar discloses further comprising: a first set of markings on the target surface; the first set of markings defining a plurality of target zones (Fig. 1 and 2:43-66) 
	Millar is not specific regarding an overlay configured and arranged to overlay and magnetically hold to the target surface; wherein the overlay includes a second set of markings on an outward facing surface that differ from the first set of markings.
	However, Leckenby discloses an overlay configured and arranged to overlay and hold to the target surface; wherein the overlay includes a second set of markings on an outward facing surface that differ from the first set of markings (in Figs. 1 and 4-8, Leckenby teaches the use of different target sheet that having different set of markings; Fig. 1 including a bullseye-ring type target; as Figs. 4-8 each having different set of indicia; note also page 5, 4th par-page 7, 3rd par.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s device to include an overlay configured and arranged to overlay and hold to the target surface; wherein the overlay includes a second set of markings on an outward facing surface that differ from the first set of markings as taught by Leckenby for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results of forming a target system having multiple games thus enhance the use of the system by developing skills and adding excitement in playing multiple games.
	In regard to overlay and magnetically connected thereto, the use of magnetic sheet to magnetically connect to a surface is well known in the art as taught by Davey (target sheet 14  with magnets panels 15-16 to magnetically connect to surface 1) (Figs. 1A and 6; 2:22-47).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar- Leckenby’s sheet whereas the sheet is magnetic to allow a magnetically connection thereto the target surface as taught by Davey for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (Leckenby’s connection means between the sheet and the target )for another (Davey’s magnetic connection) to obtain the predictable results forming a sheet configure to be attach to the target surface via any known mechanical connection, such as magnetic means, thus providing a firm connection thereof yet allow easy disconnection therefrom as desire (e.g. for replacing the sheet for a different sheet to play a different game).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar and Gallagher as applied to claim 1 above, and further in view of Leckenby, Davey and Mills et al US 4,709,929 (“Mills”).
   	As per claim 11, Millar discloses further comprising: a first set of markings on the target surface; the first set of markings defining a plurality of target zones (Fig. 1 and 2:43-66). 
	Mills is not specific regarding a magnetic sheet configured and arranged to overlay and magnetically hold to the target surface; wherein the magnetic sheet includes a second set of markings on an outward facing surface that differ from the first set of markings; wherein the magnetic sheet has topography formed by recesses and protrusions on the outward facing surface.
	However, Leckenby discloses a sheet configured and arranged to overlay and hold to the target surface; wherein the sheet includes a second set of markings on an outward facing surface that differ from the first set of markings (in Figs. 1 and 4-8, Leckenby teaches the use of different target sheet that having different set of markings; Fig. 1 including a bullseye-ring type target; as Figs. 4-8 each having different set of indicia; note also page 5, 4th par-page 7, 3rd par.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s device to include a sheet configured and arranged to overlay and hold to the target surface; wherein the sheet includes a second set of markings on an outward facing surface that differ from the first set of markings as taught by Leckenby for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results of forming a target system having multiple games thus enhance the use of the system by developing skills and adding excitement in playing multiple games.
	In regard to the sheet is magnetic to allow a magnetically connection thereto the target surface, the use of magnetic sheet to magnetically connect to a surface is well known in the art as taught by Davey (target sheet 14  with magnets panels 15-16 to magnetically connect to surface 1) (Figs. 1A and 6; 2:22-47).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar- Leckenby’s sheet whereas the sheet is magnetic to allow a magnetically connection thereto the target surface as taught by Davey for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (Leckenby’s connection means between the sheet and the target) for another (Davey’s magnetic connection) to obtain the predictable results forming a sheet configure to be attach to the target surface via any known mechanical connection, such as magnetic means, thus providing a firm connection thereof yet allow easy disconnection therefrom as desire (e.g. for replacing the sheet for a different sheet to play a different game).
	With respect to wherein the sheet has topography formed by recesses and protrusions on the outward facing surface, Mills discloses a sheet has topography formed by recesses and protrusions on the outward facing surface (target surface 20 with members 60, shutter like members, i.e. topography formed by recesses and protrusions (Figs. 1, 2 and 5; 5:26-58).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Millar’s wherein the sheet has topography formed by recesses and protrusions on the outward facing surface as taught by Mills for the reason that a skilled artisan would have been motivated by Mills’ suggestion to form a target surface with topography formed by recesses and protrusions for enhance the skill level as well as entertainment the use of the target game assembly (2:8-44).  
	Within the modified device the sheet has topography formed by recesses and protrusions on the outward facing surface (as taught by Mills) and the sheet is further a magnetic sheet (as taught by Davey).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar and Gallagher as applied to claim 1 above, and further in view of Seymour US 6,062,997 (“Seymour”).
	As per claim 13, Millar is not specific regarding further comprising a sound dampening material attached to the panel.
	However, Seymour discloses a sound dampening material attached to a panel (such as sound absorber 172)(Fig. 10 and 7:53-60).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s device with a sound dampening material attached to the panel as taught by Seymour  for the reason that a skilled artisan would have been motivated by Seymour’s suggestion and teachings to form a game system utilizing a projectile (with magnet) and magnetic target means to include a sound dampening material attached to the panel (Fig. 10).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Gallagher, Leckenby and Davey.
	As per claim 20, since the claim’s limitations are very similar to claim 16 the examiner states that claim 20 is rejected over Millar and Gallagher for the same reasons discussed above with respect to claims 16. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above  rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.
	Millar is not specific regarding a plurality of overlays that are configured and arranged to overlay and magnetically hold to the target surface; wherein the plurality of overlays have a respective sets of markings on outward facing surfaces of the overlays.
	However, Leckenby discloses a plurality of overlays that are configured and arranged to overlay and hold to the target surface; wherein the plurality of overlays have a respective sets of markings on outward facing surfaces of the overlays that differ from other ones of the respective sets of markings (in Figs. 1 and 4-8, Leckenby teaches the use of different target sheet that having different set of markings; Fig. 1 including a bullseye-ring type target; as Figs. 4-8 each having different set of indicia; note also page 5, 4th par-page 7, 3rd par.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar’s device to include a plurality of overlays that are configured and arranged to overlay and hold to the target surface; wherein the plurality of overlays have a respective sets of markings on outward facing surfaces of the overlays that differ from other ones of the respective sets of markings.
as taught by Leckenby for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a target system having multiple games thus enhance the use of the system by developing skills and adding excitement in playing multiple games.
	In regard to overlay and magnetically connected thereto, the use of magnetic sheet to magnetically connect to a surface is well known in the art as taught by Davey (target sheet 14  with magnets panels 15-16 to magnetically connect to surface 1) (Figs. 1A and 6; 2:22-47).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Millar- Leckenby’s sheet whereas the sheet is magnetic to allow a magnetically connection thereto the target surface as taught by Davey for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (Leckenby’s connection means between the sheet and the target) for another (Davey’s magnetic connection) to obtain the predictable results forming a sheet configure to be attach to the target surface via any known mechanical connection, such as magnetic means, thus providing a firm connection thereof yet allow easy disconnection therefrom as desire (e.g. for replacing the sheet for a different sheet to play a different game).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure :note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      7/12/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711